Citation Nr: 0814396	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial higher rating in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The veteran and his counselor




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1963 to 
August 1967.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2008.   

After the hearing the veteran submitted medical evidence with 
a waiver of initial RO jurisdiction.  The Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
70 percent, but not more,  for the service-connected PTSD are 
met beginning.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  Prior 
to the January 2006 rating decision on appeal, the RO sent 
the veteran notice letter in July 2005 that addressed the 
elements and evidence required to establish service 
connection, but not the elements and evidence required to 
establish entitlement to an increased rating.  However, the 
December 2006 Statement of the Case (SOC) told the veteran 
the criteria for a higher evaluation.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the December 2006 SOC, which 
suffices for Dingess.  

The veteran was not informed of the information regarding the 
effective date that may be assigned; however, the Board's 
decision herein grants the claim for  an increased initial 
rating back o the original effective date.  Therefore, there 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   
However, the Board notes that this case does not apply to 
initial rating cases and that the veteran's testimony and 
statements reflect that a reasonable person could have been 
expected to understand in this case what was needed to 
substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology at his hearing 
and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examinations, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

The Board finds that any notice errors are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA examinations in August 2005 and September 
2006.  The veteran has also been afforded a hearing before 
the Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of PTSD.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the June 22, 2005, 
effective date of the grant of service connection.  

At the August 2005 VA examination, the veteran reporting 
getting divorced from his wife of 31 years.  He described 
significant reactivity to reminders of service, such as the 
sound of airplanes, emotional distress, and that he cried in 
response to any stimuli that referenced war.  He also 
reported emotional and physiological reactivity to reminders 
of the war and that several times a week he had spontaneous, 
intrusive thoughts about Vietnam.  He had trouble going and 
staying asleep and had an exaggerated startle response, night 
sweats, chronic nervousness, hypervigiliance, significant 
social anxiety, and variety of phobias.  He described 
decreased interest in activities and decreased feelings of 
joy and pleasure.  He reported that his PTSD symptoms were 
aggravated during the previous year due to his marital 
separation.  He was a professional musician who gave up his 
job to be a stay at home dad and now that he was getting 
divorced and his daughter lived with his wife he had to look 
for work.  

During the examination, the veteran's affect was dysphoric 
and somewhat histrionic and near tears at times.  His mood 
was depressed and anxious, his thought process was somewhat 
tangential, and his speech was somewhat pressured.  He denied 
hallucinations and delusions.  He reported suicidal thoughts 
that occurred all the time with thoughts of taking an 
overdose of medication but he adamantly denied any intent to 
carry that out.  

The examiner stated that the veteran's presentation was 
notable for a strong generalized anxiety/neurotic 
presentation, with possible histrionic and narcissistic 
traits and that it has caused some impairment in both social 
and vocational function.   The VA examiner assigned the 
veteran a Global Assessment of Functioning (GAF) score of 55.  

At the September 2006 VA examination, the veteran was very 
histrionic and had a pressured manner.  He thought about 
things from service on a constant basis.  He described 
frequent, disturbing dreams and chronic and severe sleep 
disturbance.  He was scared all the time with significant 
startle reactions, social anxiety, irritability, and 
hypervigiliance.  He was so hypervigiliant at night that he 
frequently locked the doors, heard noises, and saw things out 
of the corner of his eyes.  He had severe social avoidance 
and avoided crowds and social gatherings.  He also had a long 
history of obsessive/perseverative thinking.  

At the examination, the veteran's affect was labile, intense, 
and histrionic, he cried when he refereed to military trauma.  
His speech was pressured and his mood was depressed; however, 
his thought process was generally logical.  There was no 
evidence of hallucinations or delusions; however, there were 
daily suicidal thoughts.  His insight was poor and his 
judgment was fair.  

The examiner stated that the veteran's reported with somewhat 
vague and rather pressured and histrionic report of symptoms.  
It appeared that there was a slight increase in 
symptomatology, per his report, in the context of the 
separation, divorce and estrangement from his daughter.  The 
symptoms related to his combat-caused-PTSD continued to cause 
moderate impairment in function.  

The examiner assigned the veteran a GAF score of 50-55 and 
noted that in March 2006 his GAF score was 60 and by July 
2006 it decreased to 40.  

In February 2007 the veteran was referred to an intensive 
outpatient program (IOTP) at the VA Medical Center.  He was 
refereed due to problems in dealing with his divorce, as well 
as, nightmares and dreams from his in-service experiences.  
He reported a history of nightmares, problems with trust, 
avoidance of crowds, tendency to isolate, obsession about 
tasks, racing thoughts, and trouble with sleep.  

The veteran saw things in his periperhial vision and 
occasionally heard voices or screaming sounds.  Occasionally 
objects would be distorted.  He felt panic and that his 
heightened startle response was triggered by motorcycles, 
firecrackers, and backfires.  He reported that he felt 
watched and followed.  He also cried all the time.  He 
thought about suicide all the time and had 1 attempt when he 
jumped into a fishpond of about 5 - 6 feet.  When angered he 
hollered, was physically assaultive on several occasions, hit 
the wall, and destroyed property.   

The examiner diagnosed the veteran with major depression as 
evidenced by labile mood, sleep disturbance, subjective 
feelings of depression, ruminations of what he lost, and a 
negative outlook.  

In addition, he had PTSD from service with reported 
hypervigiliance, startle response, intrusive thoughts, 
nightmares, and emotional numbing.  He was assigned a GAF 
score of 50.  

In a January 2008 statement the veteran's Vet Center social 
worker reported that in late 2006 the veteran was referred to 
an intensive outpatient program due to serious suicidal 
ideation and decreased capacity to manage psychotic and 
disorganized thoughts.  

It was noted the veteran had serious symptoms which 
interfered with his interpersonal functioning, his cognition, 
his capacity to work and/or handle pressure and his overall 
quality of life.  He had a history of being obsessively 
protective of his family and property, mistrusting and 
avoidant of media portrayals of war or injury.  

It was noted that the veteran was a highly trained musician; 
however, he was eager to leave that and be a stay at home 
dad.  He currently was teaching two students for an hour each 
a week and had increased anxiety over that.  

The veteran also had intensive discomfort with Vietnamese 
people and was distressed with physical suffering and that he 
walked out of group therapy due to those triggers.  He was 
also overly sensitive.  He did not socialize and preferred to 
keep to himself.  He had an intense fear of loss of 
meaningful relationships and had episodes of panic and 
obsessive worrying.  

The veteran slept poorly with nightmares and ruminations that 
precluded his falling back to sleep and that during the day 
he was plagued by intrusive thoughts and haunted by 
survivor's guilt.  He was very angry about the "no win" 
situations into which he was thrust.  His speech was often 
tangential, he cried easily, and decision making was 
difficult for him.  

The veteran was overly-sensitive to issues of fairness and 
equity and much of the time he was paranoid about his 
environment.  She opined that she could not think of any job 
he could sustain in order to earn a living and he 
demonstrated his difficulty with organization and task 
completion in the process of preparing his appeal.  

The Board notes that the veteran's treatment reports are also 
part of his claims file and described the same symptoms as 
described herein above. 

The veteran testified about his IOTP therapy and how it made 
him put himself in situations that caused him stress, one 
example was when they went to a Vietnamese restaurant where 
there was one Vietnamese man and pictures on the wall of 
Vietnam and that in response to the stress he ran out of the 
restaurant.  His testimony also dealt with the daily stress 
and anxiety he had, as well as, the intrusive images he had 
every day.  

The veteran wrote down his testimony in order to organize his 
mind; however, he repeated himself and became distracted and 
confused.  He also testified that he was working at a small 
music school.  

The veteran's Vet Center social worker also testified about 
his reactions to stimuli and the daily stress and triggers he 
had.  In addition, she stated that he over prepared for his 
music lessons in order to deal with the anxiety of them.  The 
Board notes that this is the same social worker who submitted 
the January 2008 statement. 

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's VA examinations, 
treatment notes, and testimony the Board finds that the 
veteran's manifestations are shown to have more closely 
approximated the criteria warranting a rating of 70 percent.  

As noted, the VA examinations, treatment notes, and testimony 
showed that his service-connected disability picture tend to 
resemble  occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

Many of the characteristic symptoms cited in the criteria are 
reported in the examinations, e.g. inability to maintain 
effective relationships, impaired impulse control, difficulty 
in adapting to stressful circumstances, social impairment 
with family relations, judgment, thinking, and mood.  

Though some of the veteran's medical evidence showed 
impairment within the criteria for the next higher rating, 
100 percent, the Board finds that they did not fully meet the 
criteria for total occupational and social impairment, i.e., 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 31 to 40 indicate some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Board finds, after careful review of the VA examinations, 
treatment notes and testimony, that the service-connected 
PTSD warrants the assignment of 70 percent rating, but higher 
for the period of this appeal.  




ORDER

An initial rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


